DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/478704, filed on 04/04/2017
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 03/05/2021 are accepted by the Examiner.
Specification
The disclosure filed on 03/05/2021 is accepted by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. US 8542770 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the present application are anticipated by claims 1-22 of U.S. Patent No. US 8542770 B2.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. US 9148268 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the present application are anticipated by claims 1-22 of U.S. Patent No. US 9148268 B2.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. US 9438322 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the present application are anticipated by claims 1-24 of U.S. Patent No. US 9438322 B2.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. US 9654190 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the present application are anticipated by claims 1-24 of U.S. Patent No. US 9654190 B2.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 9979523 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the present application are anticipated by claims 1-20 of U.S. Patent No. US 9979523 B2.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10211959 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the present application are anticipated by claims 1-17 of U.S. Patent No. US 10211959 B2.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10439778 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the present application are anticipated by claims 1-20 of U.S. Patent No. US 10439778 B2.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10651994 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the present application are anticipated by claims 1-17 of U.S. Patent No. US 10651994 B2.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10972243 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of the present application are anticipated by claims 1-20 of U.S. Patent No. US 10972243 B2.

Current Application
US 10439778 B2
1. An integrated circuit to control a process, the process comprising: receiving first reference signals transmitted on a plural resource elements in a resource block, and receiving second reference signals transmitted on a same one resource element in the resource block via a pair of antenna ports, one of the second reference signals, which is multiplied by −1, being received, the first reference signals being associated with mobile stations of a first type and the second reference signals being associated with mobile stations of a second type; and estimating one or more channel values using one or more of: the first reference signals and the second reference signals
8. A communication apparatus comprising: a receiver, which, in operation, receives first reference signals transmitted on a plural resource elements in a resource block, and receives second reference signals transmitted on a same one resource element in the resource block via a pair of antenna ports, one of the second reference signals, which is multiplied by −1, being received, the first reference signals being associated with mobile stations of a first type and the second reference signals being associated with mobile stations of a second type; and circuitry, which, in operation, estimates one or more channel values using one or more of: the first reference signals and the second reference signals
2. The integrated circuit according to claim 1, comprising: circuitry which, in operation, controls the process; at least one input coupled to the circuitry, wherein the at least one input, in operation, inputs data; and at least one output coupled to the circuitry, wherein the at least one output, in operation, outputs data
8. A communication apparatus comprising: a receiver, which, in operation, receives ……; and circuitry, which, in operation, estimates one or more channel values using one or more of: the first reference signals and the second reference signals
3. The integrated circuit according to claim 1 wherein another of the second reference signals is received, the other of the second reference signals not being multiplied by −1 or being multiplied by 1.
9. The communication apparatus according to claim 8 wherein the receiver, in operation, receives another of the second reference signals, the other of the second reference signals not being multiplied by −1 or being multiplied by 1
4. The integrated circuit according to claim 1 wherein receiving the second reference signals includes receiving a first one of the second reference signals, which is transmitted via a first one of the pair of antenna ports, and receiving a second one of the second reference signals, which is transmitted via a second one of the pair of antenna ports, the first one of the second reference signals being multiplied by −1, and the second one of the second reference signals not being multiplied by −1 or being multiplied by 1.
10. The communication apparatus according to claim 8 wherein the receiver, in operation, receives a first one of the second reference signals, which is transmitted via a first one of the pair of antenna ports, and receives a second one of the second reference signals, which is transmitted via a second one of the pair of antenna ports, the first one of the second reference signals being multiplied by −1, and the second one of the second reference signals not being multiplied by −1 or being multiplied by 1
5. The integrated circuit according to claim 1 wherein the mobile stations of the first type support base 
station configurations of up to four antenna ports, and the mobile stations of the second type support base station configurations of up to eight antenna ports
11. The communication apparatus according to claim 8 wherein the mobile stations of the first type support base station configurations of up to four antenna ports, and the mobile stations of the second type support base station configurations of up to eight antenna ports
6. The integrated circuit according to claim 1 wherein the mobile stations of the first type are configured to support Long Term Evolution (LTE), and the mobile stations of the second type are configured to support LTE-Advanced
12. The communication apparatus according to claim 8 wherein the mobile stations of the first type are configured to support Long Term Evolution (LTE), and the mobile stations of the second type are configured to support LTE-Advanced
7. The integrated circuit according to claim 1 wherein the second reference signals have a same magnitude
13. The communication apparatus according to claim 8 wherein the second reference signals have a same magnitude
8. The integrated circuit according to claim 1 wherein the first reference signals are used for both downlink channel quality estimation and downlink power measurement, and the second reference signals are used for downlink channel quality estimation
14. The communication apparatus according to claim 8 wherein the first reference signals are used for both downlink channel quality estimation and downlink power measurement, and the second reference signals are used for downlink channel quality estimation
9. The integrated circuit according to claim 1 wherein: the first reference signals are associated with the mobile stations of the first type and with the mobile stations of the second type; and the second reference signals are only associated with the mobile stations of the second type
15. The communication apparatus according to claim 8 wherein: the first reference signals are associated with the mobile stations of the first type and with the mobile stations of the second type; and the second reference signals are only associated with the mobile stations of the second type
10. An integrated circuit comprising circuitry, which, in operation: controls reception of first reference signals transmitted on a plural resource elements in a resource block, and reception of second reference signals transmitted on a same one resource element in the resource block via a pair of antenna ports, one of the second reference signals, which is multiplied by −1, being received, the first reference signals being associated with mobile stations of a first type and the second reference signals being associated with mobile stations of a second type; and 
estimates one or more channel 
values using one or more of the first reference signals and the second
reference signals
8. A communication apparatus comprising: a receiver, which, in operation, receives first reference signals transmitted on a plural resource elements in a resource block, and receives second reference signals transmitted on a same one resource element in the resource block via a pair of antenna ports, one of the second reference signals, which is multiplied by −1, being received, the first reference signals being associated with mobile stations of a first type and the second reference signals being associated with mobile stations of a second type; and circuitry, which, in operation, estimates one or more channel values using one or more of: the first reference signals and the second reference signals
11. The integrated circuit according to claim 10, comprising: at least one input coupled to the circuitry, wherein the at least one input, in operation, inputs data; and at least one output coupled to the circuitry, wherein the at least one output, in operation, outputs data
8. A communication apparatus comprising: a receiver, which, in operation, receives ……; and circuitry, which, in operation, estimates one or more channel values using one or more of: the first reference signals and the second reference signals
12. The integrated circuit according to claim 10 wherein another of the second reference signals is received, the other of the second reference signals not being multiplied by −1 or being multiplied by 1
9. The communication apparatus according to claim 8 wherein the receiver, in operation, receives another of the second reference signals, the other of the second reference signals not being multiplied by −1 or being multiplied by 1
13. The integrated circuit according to claim 10 wherein the circuitry, in operation, controls reception of a first one of the second reference signals, which is transmitted via a first one of the pair of antenna ports, and reception of a second one of the second reference signals, which is transmitted via a second one of the pair of antenna ports, the first one of the second reference signals being multiplied by −1, and the second one of the second reference signals not being multiplied by −1 or being multiplied by 1
10. The communication apparatus according to claim 8 wherein the receiver, in operation, receives a first one of the second reference signals, which is transmitted via a first one of the pair of antenna ports, and receives a second one of the second reference signals, which is transmitted via a second one of the pair of antenna ports, the first one of the second reference signals being multiplied by −1, and the second one of the second reference signals not being multiplied by −1 or being multiplied by 1
14. The integrated circuit according to claim 10 wherein the mobile stations of the first type support base station configurations of up to four antenna ports, and the mobile stations of the second type support base station configurations of up to eight antenna ports
11. The communication apparatus according to claim 8 wherein the mobile stations of the first type support base station configurations of up to four antenna ports, and the mobile stations of the second type support base station configurations of up to eight antenna ports
15. The integrated circuit according to claim 10 wherein the mobile stations of the first type are configured to support Long Term Evolution (LTE), and the mobile stations of the second type are configured to support LTE-Advanced
12. The communication apparatus according to claim 8 wherein the mobile stations of the first type are configured to support Long Term Evolution (LTE), and the mobile stations of the second type are configured to support LTE-Advanced
16. The integrated circuit according to claim 10 wherein the second reference signals have a same magnitude
13. The communication apparatus according to claim 8 wherein the second reference signals have a same magnitude
17. The integrated circuit according to claim 10 wherein the first reference signals are used for both downlink channel quality estimation and downlink power measurement, and the second reference signals are used for downlink channel quality estimation
14. The communication apparatus according to claim 8 wherein the first reference signals are used for both downlink channel quality estimation and downlink power measurement, and the second reference signals are used for downlink channel quality estimation
18. The integrated circuit according to claim 10 wherein: the first reference signals are associated with the mobile stations of the first type and with the mobile stations of the second type; and the second reference signals are only associated with the mobile stations of the second type
15. The communication apparatus according to claim 8 wherein: the first reference signals are associated with the mobile stations of the first type and with the mobile stations of the second type; and the second reference signals are only associated with the mobile stations of the second type



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/           Primary Examiner, Art Unit 2636